{¶ 31} I concur in the majority's analysis and disposition of Appellant's first assignment of error. However, I respectfully dissent from the majority's disposition of Appellant's second and third assignments of error.
  {¶ 32} I find there was sufficient, competent, credible evidence to support the trial court's decision to find the $26,937.51, in escrow, was Appellee's separate property. The fact the trial court reached a conclusion different from the magistrate based upon the same evidence as presented to the magistrate does not mandate the conclusion the trial court arbitrarily did so.
  {¶ 33} I would affirm the judgment of the trial court in toto. *Page 12 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed in part, reversed in part and remanded. Costs to be divided equally. *Page 1